EXHIBIT 10.32

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
August 17, 2011, by and among FAMILY DOLLAR STORES, INC., a Delaware corporation
(the “Borrower”), the banks and other financial institutions or entities party
to the Credit Agreement referred to below (the “Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

Statement of Purpose

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of November 17, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended certain credit facilities to the
Borrower.

The Borrower has requested, and the Lenders and the Administrative Agent have
agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement as specifically set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

1.     Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the Statement of Purpose hereto) shall have
the meanings assigned thereto in the Credit Agreement.

2.     Amendments. Subject to and in accordance with the terms and conditions
set forth herein, the Administrative Agent and the Lenders party hereto hereby
agree that the Credit Agreement is amended as follows:

(a)    The Table of Contents is hereby amended by adding reference to the
following new Exhibit in appropriate alphabetical order:

“Exhibit J      -        Form of Subsidiary Guaranty Agreement”

(b)    Section 1.1 of the Credit Agreement is hereby amended by:

(i)    adding the following new defined terms in proper alphabetical order:

“‘Existing $300 Million Credit Agreement’ means that certain Credit Agreement
dated as of August 17, 2011 (as amended, restated, supplemented, or otherwise
modified from time to time), by and among the Borrower, the lenders party
thereto, as lenders and Wells Fargo, as administrative agent.”

“‘Prime Rate’ means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the



--------------------------------------------------------------------------------

day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.”

“‘Senior Unsecured Public Notes’ means the Debt of the Borrower evidenced by
those certain 5.00% Senior Notes due 2021, in the original principal amount of
$300,000,000, issued pursuant to that certain Indenture dated as of January 28,
2011 (as supplemented by the First Supplemental Indenture dated as of
January 28, 2011), between the Borrower, as issuer and U.S. Bank National
Association, as trustee.”

“‘Subsidiary Guarantor’ has the meaning assigned thereto in Section 13.23(a).”

“‘Subsidiary Guaranty Agreement’ has the meaning assigned thereto in
Section 13.23(a).”

(ii)    amending the definition of “Applicable Margin” is hereby amended by
deleting the pricing grid contained therein in its entirety and replacing it
with the following:

 

 

Level  

  

 

Consolidated Leverage

Ratio

  

 

    Facility    

 

    Fee    

  

 

Applicable  
LIBOR Rate  
Margin  

 

  

 

Applicable
Base Rate
Margin

 

I  

  

 

Greater than or equal to 45.0%

 

   0.300%    1.700%      0.700%

II  

  

 

Greater than or equal to 35.0% but less than 45.0%

 

   0.250%    1.500%      0.500%

III  

  

 

Greater than or equal to 25.0% but less than 35.0%

 

   0.200%    1.300%      0.300%

IV  

  

 

Greater than or equal to 15.0% but less than 25.0%

 

   0.175%    1.200%      0.200%

V  

  

 

Less than 15.0%

 

   0.150%    1.100%      0.100%

 

2



--------------------------------------------------------------------------------

(iii) amending the definition of “Change in Law” by adding the following proviso
at the end thereof:

“; provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.”

(iv) amending the definition of “Defaulting Lender” by:

(A)      deleting clause (a) in its entirety and replacing it with the
following:

“(a) has failed to fund any portion of the Revolving Credit Loans, Syndicated
Letter of Credit, participations in Fronted L/C Obligations or participations in
Swingline Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied,”

(B)      deleting clause (c) in its entirety and replacing it with the
following:

“(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements in which it commits or is obligated to
extend credit (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), or”

(v) amending the definition of “Existing Fronted Letters of Credit” by deleting
the reference to “the Existing 5-Year Credit Agreement” contained therein and
replacing it with “the Existing $300 Million Credit Agreement”.

 

3



--------------------------------------------------------------------------------

(vi) amending the definition of “Priority Debt” by:

(A)      inserting the following new clause (a)(iii):

“(iii) all Guaranties of Debt of the Borrower by any Subsidiary which has also
guaranteed the Obligations hereunder”

(B)      re-numbering the existing clause (a)(iii) as clause (a)(iv).

(vii) amending the definition of “Related Parties” by inserting “partners,”
between the words “the” and “directors” contained therein.

(viii) amending the definition of “Senior Unsecured Notes” by changing such term
to “Senior Unsecured Private Notes”.

(c)    All references to “Senior Unsecured Notes” in the Credit Agreement and
any other Loan Document are hereby amended to reference the “Senior Unsecured
Private Notes”.

(d)    Section 2.5(a)(ii) of the Credit Agreement is hereby amended by inserting
the words “but in any event no later than the Maturity Date,” immediately
following the reference to “Section 2.2(b),” contained therein.

(e)    Section 3.2 of the Credit Agreement is hereby amended by deleting the
parenthetical “(‘Fronted Letters of Credit’)” contained therein.

(f)    Section 3.7 of the Credit Agreement is hereby amended by deleting the
reference to “the Existing 5-Year Credit Agreement” contained therein and
replacing it with “the Existing $300 Million Credit Agreement”.

(g)    Section 10.6(b) of the Credit Agreement is hereby amended by deleting the
reference to “the Existing 5-Year Credit Agreement” contained therein and
replacing it with “the Existing $300 Million Credit Agreement”.

(h)    Article XIII of the Credit Agreement is hereby amended by:

(i) amending Section 13.1(b) by deleting the notice information of the Borrower
in its entirety and replacing it with the following:

 

  

“If to the Borrower:

  

Family Dollar Stores, Inc.

     

Post Office Box 1017

     

Charlotte, North Carolina 28201-1401

     

Attention: Mr. Steven E. Burt,

     

                 Vice President - Treasurer

     

Telephone No.: (704) 849-7515

     

Telecopy No.: (704) 849-2011

  

With copies to:

  

Family Dollar Stores, Inc.

     

Post Office Box 1017

     

Charlotte, North Carolina 28201-1401

     

Attention: Mr. James C. Snyder, Jr., Senior Vice President,

                 General Counsel and Secretary

     

Telephone No.: (704) 849-7427

     

Telecopy No.: (704) 708-7121”

 

4



--------------------------------------------------------------------------------

(ii) amending Section 13.2 by deleting each reference to “the Existing 5-Year
Credit Agreement” in the last proviso contained therein and replacing them with
“the Existing $300 Million Credit Agreement”.

(iii) amending Section 13.10(d) by inserting the following proviso at the end of
the first paragraph contained therein:

“provided further that the consent of the Administrative Agent and the Borrower
shall not be required if (x) an Event of Default has occurred and is continuing
at the time such participation is sold or (y) such participation is sold to a
Lender, an Affiliate of a Lender or an Approved Fund.”

(iv) inserting the following new Section 13.23:

“Section 13.23 Subsidiary Guaranty.

(a)      The Borrower may, at its option, provide guarantees of the Obligations
from some or all of its Subsidiaries (each such Subsidiary, a “Subsidiary
Guarantor”) by delivering to the Administrative Agent a Subsidiary Guaranty
Agreement substantially in the form of Exhibit J (the “Subsidiary Guaranty
Agreement”).

(b)      The Administrative Agent and the Lenders agree to discharge and release
any Subsidiary Guarantor from the Subsidiary Guaranty Agreement upon written
notice of the Borrower to the Administrative Agent; provided, that (i) such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under the
Subsidiary Guaranty Agreement) as an obligor and guarantor under and in respect
of (A) the Senior Unsecured Private Notes and (B) the Senior Unsecured Public
Notes, and the Borrower so certifies to the Administrative Agent and the Lenders
in a certificate of a Responsible Officer and (ii) at the time of such release
and discharge, the Borrower shall deliver a certificate of a Responsible Officer
to the Administrative Agent stating that no Default or Event of Default exists.”

(i)     The Exhibits to the Credit Agreement are hereby amended by adding the
new Exhibit J, attached hereto as Annex I.

3.      Effectiveness.    This Amendment shall become effective on the date (the
“First Amendment Effective Date”) when the Administrative Agent shall have
received (a) counterparts of this Amendment executed by the Borrower, each
Lender and the Administrative Agent and (b) a fully executed copy of that
certain credit agreement dated as of the First Amendment Effective

 

5



--------------------------------------------------------------------------------

Date, by and among, the Borrower, as borrower, the banks and other financial
institutions or entities party thereto, as lenders and the Administrative Agent,
as administrative agent thereunder.

4.        Limited Effect.    Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. This Amendment shall not be deemed (a) to be a waiver of, or consent
to, or a modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, or (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower, any of its Subsidiaries or any
other Person with respect to any waiver, amendment, modification or any other
change to the Credit Agreement or the Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents. References in the Credit Agreement
to “this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein”, “hereof” or other words of like import) and in any Loan Document to
the “Credit Agreement” shall be deemed to be references to the Credit Agreement
as modified hereby.

5.        Representations and Warranties.    The Borrower represents and
warrants that (a) it has the corporate power and authority to make, deliver and
perform this Amendment, (b) it has taken all necessary corporate or other action
to authorize the execution, delivery and performance of this Amendment, (c) this
Amendment has been duly executed and delivered on behalf of such Person,
(d) this Amendment constitutes a legal, valid and binding obligation of such
Person, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (e) each of the
representations and warranties made by the Borrower in or pursuant to the Loan
Documents is true and correct in all material respects, in each case on and as
of the date hereof as if made on and as of the date hereof, except to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date and (f) no Default or Event of Default has
occurred and is continuing as of the date hereof or after giving effect hereto.

6.        Acknowledgement and Reaffirmation.    By their execution hereof, the
Borrower hereby expressly (a) consents to this Amendment and (b) acknowledges
that the Borrower’s covenants, representations, warranties and other obligations
set forth in the Credit Agreement, the Notes and the other Loan Documents to
which the Borrower is a party remains in full force and effect.

 

6



--------------------------------------------------------------------------------

7.        Costs, Expenses and Taxes.    The Borrower agrees to pay in accordance
with Section 13.3 of the Credit Agreement all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution,
delivery, administration of this Amendment and the other instruments and
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder and thereunder.

8.        Execution in Counterparts.    This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

9.        Governing Law.    This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed and interpreted
in accordance with, the law of the state of New York (including Section 5-1401
and Section 5-1402 of the General Obligations Law of the State of New York),
without reference to the conflicts or choice of law principles thereof.

10.      Entire Agreement.    This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.

11.      Successors and Assigns.    This Amendment shall be binding on and
insure to the benefit of the parties and their heirs, beneficiaries, successors
and permitted assigns.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

Borrower:

FAMILY DOLLAR STORES, INC., as

Borrower

By:

 

/s/ Kenneth T. Smith

 

Name:

 

Kenneth T. Smith

 

Title:

 

Senior Vice President -

   

Chief Financial Officer

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

By:

 

/s/ Kirk Tesch

   Name:  

Kirk Tesch

   Title:  

Director

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender

By:

 

/s/ Jaime Eng

 

 Name:

 

Jaime Eng

 

 Title:

 

Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as Lender

By:  

/s/ Stuart M. Jones

   Name:  

Stuart M. Jones

   Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Frances W. Josephic

    Name:  

Frances W. Josephic

    Title:  

Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as Lender By:  

/s/ Paul Stephen Phillippi

   Name:  

Paul Stephen Phillippi

   Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:  

/s/ Mary J. Ramsey

    Name:  

Mary J. Ramsey

    Title:  

Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Jessica L. Fabrizi

   Name:  

Jessica L. Fabrizi

   Title:  

Assistant Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Lender By:  

/s/ Eric P. Rodawig

   Name:  

Eric P. Rodawig

   Title:  

Assistant Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as Lender By:  

/s/ Scott Cunningham

    Name:  

Scott Cunningham

    Title:  

Assistant Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as Lender By:  

/s/ Brian H. Gallagher

    Name:  

Brian H. Gallagher

    Title:  

Senior Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Sherrese Clarke

  Name:  

Sherrese Clarke

  Title:  

Authorized Signatory

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Compass Bank, as Lender By:  

/s/ Ramon Garcia

   Name:  

Ramon Garcia

   Title:  

Vice President

 

Family Dollar Stores, Inc.

First Amendment to 2010 Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Annex I

EXHIBIT J

FORM OF SUBSIDIARY GUARANTY AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

 

 

[FORM OF]

GUARANTY AGREEMENT

dated as of [                    ]

by and among

[                    ],

as Guarantors,

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINED TERMS      1   

SECTION 1.1

  Definitions      1   

SECTION 1.2

  Other Definitional Provisions      1    ARTICLE II GUARANTY      2   

SECTION 2.1

  Guaranty      2   

SECTION 2.2

  Bankruptcy Limitations on Guarantors      2   

SECTION 2.3

  Agreements for Contribution      3   

SECTION 2.4

  Nature of Guaranty      4   

SECTION 2.5

  Waivers      5   

SECTION 2.6

  Modification of Loan Documents, etc      6   

SECTION 2.7

  Demand by the Administrative Agent      6   

SECTION 2.8

  Remedies      7   

SECTION 2.9

  Benefits of Guaranty      7   

SECTION 2.10

  Termination; Reinstatement      7   

SECTION 2.11

  Payments      8    ARTICLE III REPRESENTATIONS AND WARRANTIES      8   

SECTION 3.1

  Organization; Power; Qualification      8   

SECTION 3.2

  Authorization of Agreement; Enforceability      8   

SECTION 3.3

  Compliance of Guaranty with Laws, etc      8   

SECTION 3.4

  Title to Properties      9   

SECTION 3.5

  Liens      9   

SECTION 3.6

  Litigation      9    ARTICLE IV MISCELLANEOUS      9   

SECTION 4.1

  Notices      9   

SECTION 4.2

  Amendments in Writing      9   

SECTION 4.3

  Expenses; Indemnification; Waiver of Consequential Damages, etc      9   

SECTION 4.4

  Right of Set-off      10   

SECTION 4.5

  Governing Law; Jurisdiction; Venue; Service of Process      10   

SECTION 4.6

  Waiver of Jury Trial      11   

SECTION 4.7

  No Waiver by Course of Conduct, Cumulative Remedies      12   

SECTION 4.8

  Successors and Assigns      12   

SECTION 4.9

  Survival of Indemnities      12   

SECTION 4.10

  Titles and Captions      12   

SECTION 4.11

  Severability of Provisions      12   

SECTION 4.12

  Counterparts      12   

SECTION 4.13

  Integration      12   

SECTION 4.14

  Advice of Counsel, No Strict Construction      13   

SECTION 4.15

  Acknowledgements.      13   

SECTION 4.16

  Releases      13   

 

i



--------------------------------------------------------------------------------

THIS GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”), dated as of [            
        , 20    ], is made by and among [                    ] (collectively,
the “Guarantors”, each, a “Guarantor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the ratable benefit itself and the financial institutions (the
“Lenders”) from time to time parties to that certain Credit Agreement, dated as
of November 17, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
Lenders and the Administrative Agent.

STATEMENT OF PURPOSE

Pursuant to the terms of the Credit Agreement, the Lenders have agreed to make
Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein.

The Borrower and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all Extensions of Credit to the Borrower
will inure, directly or indirectly to the benefit of each of the Guarantors.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Lenders to make their respective Extensions of Credit to the Borrower under the
Credit Agreement, the Guarantors hereby agree with the Administrative Agent, for
the ratable benefit of itself and the Lenders, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Definitions. The following terms when used in this Guaranty shall
have the meanings assigned to them below:

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

SECTION 1.2 Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Guaranty including the preambles and recitals hereof
shall have the meanings ascribed to them in the Credit Agreement. In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise

 

1



--------------------------------------------------------------------------------

specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

ARTICLE II

GUARANTY

SECTION 2.1 Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally guarantees to the Administrative Agent for the
ratable benefit of itself and the Lenders, and their respective permitted
successors, endorsees, transferees and assigns, the prompt payment and
performance of all Obligations of the Borrower, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against the Borrower, whether or not discharged, stayed or
otherwise affected by any Applicable Insolvency Law or proceeding thereunder,
whether created directly with the Administrative Agent or any Lender or acquired
by the Administrative Agent or any Lender through assignment or endorsement or
otherwise, whether matured or unmatured, whether joint or several, as and when
the same become due and payable (whether at maturity or earlier, by reason of
acceleration, mandatory repayment or otherwise), in accordance with the terms of
any such instruments evidencing any such obligations, including all renewals,
extensions or modifications thereof (all Obligations of the Borrower, including
all of the foregoing, being hereafter collectively referred to as the
“Guaranteed Obligations”).

SECTION 2.2 Bankruptcy Limitations on Guarantors. Notwithstanding anything to
the contrary contained in Section 2.1, it is the intention of each Guarantor and
the Lenders that, in any proceeding involving the bankruptcy, reorganization,
arrangement, adjustment of debts, relief of debtors, dissolution or insolvency
or any similar proceeding with respect to any Guarantor or its assets, the
amount of such Guarantor’s obligations with respect to the Guaranteed
Obligations shall be equal to, but not in excess of, the maximum amount thereof
not subject to avoidance or recovery by operation of Applicable Insolvency Laws
after giving effect to Section 2.3(a). To that end, but only in the event and to
the extent that after giving effect to Section 2.3(a) such Guarantor’s
obligations with respect to the Guaranteed Obligations or any payment made
pursuant to such Guaranteed Obligations would, but for the operation of the
first sentence of this Section 2.2, be subject to avoidance or recovery in any
such proceeding under Applicable Insolvency Laws after giving effect to
Section 2.3(a), the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations shall be limited to the largest amount which, after
giving effect thereto, would not, under Applicable Insolvency Laws, render such
Guarantor’s obligations with respect to the Guaranteed Obligations unenforceable
or avoidable or otherwise subject to recovery under Applicable Insolvency Laws.
To the extent any payment actually made pursuant to the Guaranteed Obligations
exceeds the limitation of the first sentence of this Section 2.2 and is
otherwise subject to avoidance and recovery in any such proceeding under
Applicable Insolvency Laws, the amount subject to avoidance shall in all events
be limited to the amount by which such actual payment exceeds such limitation
and the Guaranteed Obligations as limited by the first sentence of this
Section 2.2 shall in all events remain in full force and effect and be fully
enforceable against such Guarantor. The first sentence of this Section 2.2 is
intended solely to preserve the rights of the Administrative Agent hereunder

 

2



--------------------------------------------------------------------------------

against such Guarantor in such proceeding to the maximum extent permitted by
Applicable Insolvency Laws and neither such Guarantor, the Borrower, any other
Guarantor nor any other Person shall have any right or claim under such sentence
that would not otherwise be available under Applicable Insolvency Laws in such
proceeding.

SECTION 2.3 Agreements for Contribution.

(a) The Guarantors hereby agree among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 2.3(a) shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid in full, and none of the Guarantors shall
exercise any right or remedy under this Section 2.3(a) against any other
Guarantor until such Obligations have been paid in full. For purposes of this
Section 2.3(a), (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Guaranteed Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Guarantors other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
probable contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Guarantors) of the Guarantors other than the
maker of such Excess Payment. Each of the Guarantors recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution. This Section 2.3 shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guaranteed Obligations.

(b) No Subrogation. Notwithstanding any payment or payments by any of the
Guarantors hereunder, or any set-off or application of funds of any of the
Guarantors by the Administrative Agent or any Lender, or the receipt of any
amounts by the Administrative Agent or any Lender with respect to any of the
Guaranteed Obligations, none of the Guarantors shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or the other Guarantors or against any collateral security
held by the

 

3



--------------------------------------------------------------------------------

Administrative Agent or any Lender for the payment of the Guaranteed Obligations
nor shall any of the Guarantors seek any reimbursement from the Borrower or any
of the other Guarantors in respect of payments made by such Guarantor in
connection with the Guaranteed Obligations, until all amounts owing to the
Administrative Agent and the Lenders on account of the Guaranteed Obligations
are paid in full and the Revolving Credit Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the
Administrative Agent, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly endorsed by such
Guarantor to the Administrative Agent, if required) to be applied against the
Guaranteed Obligations, whether matured or unmatured, in such order as set forth
in the Credit Agreement.

SECTION 2.4 Nature of Guaranty.

(a) Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement or any other Loan Document or
any other agreement, document or instrument to which the Borrower or any
Guarantor is or may become a party;

(ii) the absence of any action to enforce this Guaranty, the Credit Agreement or
any other Loan Document or the waiver or consent by the Administrative Agent or
any Lender with respect to any of the provisions of this Guaranty, the Credit
Agreement or any other Loan Document;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any Lender
in respect of such security or guaranty (including, without limitation, the
release of any such security or guaranty); or

(iv) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Guaranty shall not be discharged until
the final indefeasible payment and performance, in full, of the Guaranteed
Obligations and the termination of the Revolving Credit Commitments.

(b) Each Guarantor represents, warrants and agrees that its obligations under
this Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind (other than the defense of payment) against the
Administrative Agent, the Lenders or the Borrower whether now existing or which
may arise in the future.

 

4



--------------------------------------------------------------------------------

(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty.

SECTION 2.5 Waivers. To the extent permitted by law, each Guarantor expressly
waives all of the following rights and defenses (and agrees not to take
advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any Lender to
proceed in respect of the Obligations against the Borrower or any other Person
or against any security for or other guaranty of the payment and performance of
the Guaranteed Obligations before proceeding against, or as a condition to
proceeding against, such Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any Lender
to commence an action in respect of the Guaranteed Obligations against the
Borrower, such Guarantor, any other guarantor or any other Person or any
security for the payment and performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Administrative
Agent or the Lenders of this Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein) of whatever kind or nature with respect to any of
the Guaranteed Obligations and waives, to the extent permitted by Applicable
Laws, the benefit of all provisions of law which are or might be in conflict
with the terms of this Guaranty; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon, or acceptance of, this Guaranty.

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any Lender which is inconsistent with any of the
foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Lender, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Credit Agreement and the other
Loan Documents and, but for this Guaranty and such waivers, the Administrative
Agent and Lenders would decline to enter into the Credit Agreement and the other
Loan Documents.

 

5



--------------------------------------------------------------------------------

SECTION 2.6 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any Lender shall incur any liability to any Guarantor as a result of
any of the following, and none of the following shall impair or release this
Guaranty or any of the obligations of any Guarantor under this Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refraining
from exercising any such remedies, powers or privileges;

(c) any amendment to, or modification of, in any manner whatsoever, the Loan
Documents;

(d) any extension or waiver of the time for performance by any other Guarantor,
any other guarantor, the Borrower or any other Person of, or compliance with,
any term, covenant or agreement on its part to be performed or observed under a
Loan Document, or waiver of such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;

(e) the taking and holding security or collateral for the payment of the
Obligations or the sale, exchange, release, disposal of, or other dealing with,
any property pledged, mortgaged or conveyed, or in which the Administrative
Agent or the Lenders have been granted a Lien, to secure any Debt of any
Guarantor, any other guarantor or the Borrower to the Administrative Agent or
the Lenders;

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by any Guarantor, any other guarantor or the Borrower to the
Administrative Agent or any Lender;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor, any other guarantor or the Borrower are subordinated to the claims of
the Administrative Agent or any Lender; or

(h) any application of any sums by whomever paid or however realized to any
Obligations owing by any Guarantor, any other guarantor or the Borrower to the
Administrative Agent or any Lender in such manner as the Administrative Agent or
any Lender shall determine in its reasonable discretion.

SECTION 2.7 Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable pursuant to the terms of the Credit
Agreement or other Loan Documents, then the Guarantors shall, upon demand in
writing therefor by the Administrative Agent to the Guarantors, pay all or such
portion of the outstanding Guaranteed Obligations due hereunder then declared
due and payable.

 

6



--------------------------------------------------------------------------------

SECTION 2.8 Remedies . Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their obligations and liabilities
hereunder and exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Credit Agreement or the other Loan
Documents or otherwise.

SECTION 2.9 Benefits of Guaranty . The provisions of this Guaranty are for the
benefit of the Administrative Agent and the Lenders and their respective
permitted successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between the Borrower, the Administrative Agent and
the Lenders, the Obligations of the Borrower under the Loan Documents. In the
event all or any part of the Obligations are transferred, endorsed or assigned
by the Administrative Agent or any Lender to any Person or Persons as permitted
under the Credit Agreement, any reference to an “Administrative Agent”, or
“Lender” herein shall be deemed to refer equally to such Person or Persons.

SECTION 2.10 Termination; Reinstatement.

(a) Subject to clause (c) below, this Guaranty shall remain in full force and
effect until all the Guaranteed Obligations shall have been paid in full and the
Revolving Credit Commitments terminated.

(b) No payment made by the Borrower, any Guarantor, or any other Person received
or collected by the Administrative Agent or any Lender from such Borrower, any
Guarantor, or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Guaranteed Obligations or any payment
received or collected from such Guarantor in respect of the Guaranteed
Obligations), remain liable for the Guaranteed Obligations up to the maximum
liability of such Guarantor hereunder until the Guaranteed Obligations shall
have been paid in full and the Revolving Credit Commitments terminated.

(c) Each Guarantor agrees that, if any payment made by the Borrower or any other
Person applied to the Obligations is at any time annulled, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or is repaid in whole or in part pursuant to a good faith
settlement of a pending or threatened claim, or the proceeds of any collateral
are required to be refunded by the Administrative Agent or any Lender to such
Borrower, its estate, trustee, receiver or any other Person, including, without
limitation, any Guarantor, under any Applicable Law or equitable cause, then, to
the extent of such payment or repayment, each Guarantor’s liability hereunder
(and any Lien or collateral securing such liability) shall be and remain in full
force and effect, as fully as if such payment had never been made, and, if prior
thereto, this Guaranty shall have been canceled or surrendered (and if any Lien
or collateral securing such Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender

 

7



--------------------------------------------------------------------------------

shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Guarantor in respect of the amount of such payment (or any
Lien or collateral securing such obligation).

SECTION 2.11 Payments. Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 11.4 of the Credit Agreement, in immediately
available Dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to make any Extensions of
Credit, each Guarantor hereby represents and warrants that:

SECTION 3.1 Organization; Power; Qualification. Such Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Guaranty and the other Loan
Documents to which it is a party and to perform the provisions hereof and
thereof.

SECTION 3.2 Authorization of Agreement; Enforceability. This Guaranty has been
duly authorized by all necessary corporate action on the part of such Guarantor,
and this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable against such Guarantor in accordance with its terms,
except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

SECTION 3.3 Compliance of Guaranty with Laws, etc. The execution, delivery and
performance by such Guarantor of this Guaranty will not (a) contravene, result
in any breach of, or constitute a default under, or result in the creation of
any Lien in respect of any property of such Guarantor under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, or any other agreement or instrument to which such Guarantor
is bound or by which such Guarantor or any of its properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Guarantor or (c) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor.

 

8



--------------------------------------------------------------------------------

SECTION 3.4 Title to Properties. Such Guarantor has good and sufficient title to
the properties it owns or purports to own that individually or in the aggregate
are Material, including all such properties reflected on the most recent audited
balance sheet of the Company and its Subsidiaries delivered pursuant to
Section 5.1(d) of the Credit Agreement or purposed to have been acquired by such
Guarantor after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
the Credit Agreement.

SECTION 3.5 Liens. Such Guarantor has not agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien not
permitted by Section 10.1 of the Credit Agreement.

SECTION 3.6 Litigation.1 (i) [Except as disclosed in Note [—] to the
consolidated financial statements included in the Borrower’s Form 10-[Q][K]
filed with the Securities and Exchange Commission on [—], t][T]here are no
actions, suits, investigations or proceedings pending or, to the knowledge of
such Guarantor, threatened against or affecting such Guarantor or any property
of such Guarantor in any court or before any arbitrator of any kind or before or
by any Governmental Authority that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; [and] (ii) [the
disclosure contained in Note [—] to the consolidated financial statements
included in the Borrower’s Form 10-[Q][K] filed with the Securities and Exchange
Commission on [—] individually or in the aggregate, would not reasonably be
expected to have a Limited Material Adverse Effect; and (iii)] such Guarantor is
not in default under any term of any agreement or instrument to which it is a
party or by which it is bound, or any order, judgment, decree or ruling of any
court, arbitrator of Governmental Authority or is in violation of any Applicable
Law, ordinance, rule or regulation (including without limitation Environmental
Laws or OFAC) of any Governmental Authority, in each case, which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Notices. All notices and communications hereunder shall be given to
the addresses and otherwise made in accordance with Section 13.1 of the Credit
Agreement; provided that notices and communications to the Guarantors shall be
directed to the Guarantors, at the address of the Company set forth in
Section 13.1 of the Credit Agreement.

SECTION 4.2 Amendments in Writing. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except in
accordance with Section 13.2 of the Credit Agreement.

SECTION 4.3 Expenses; Indemnification; Waiver of Consequential Damages, etc.

 

 

1 

Bracketed language in Section 3.6 to be included with information from the
Borrower’s most recently filed 10-K or 10-Q, as applicable, immediately prior to
the execution of this Guaranty.

 

9



--------------------------------------------------------------------------------

(a) Each Guarantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its reasonable costs and reasonable expenses incurred in
connection with enforcing or preserving any rights under this Guaranty and the
other Loan Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to each Lender and
of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any such Guarantor’s delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable in connection with
any of the transactions contemplated by this Guaranty.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from any and all liabilities, obligations, losses, damages,
penalties, costs and expenses in connection with actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Guaranty to the extent the Borrower would be required to do so pursuant to
Section 13.3 of the Credit Agreement.

(d) To the fullest extent permitted by Applicable Law, each Guarantor shall not
assert, and hereby waives, any claim against any indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Guaranty, any other Loan Document or any agreement or instrument
contemplated hereby or the transactions contemplated hereby or thereby. No
indemnitee referred to in this Section 4.3 shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Guaranty or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly after demand
therefor.

SECTION 4.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Swingline Lender or any such Affiliate to or for
the credit or the account of such Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Guaranty or
any other Loan Document to such Lender or the Swingline Lender, irrespective of
whether or not such Lender or the Swingline Lender shall have made any demand
under this Guaranty or any other Loan Document and although such obligations of
such Guarantor may be contingent or unmatured or are owed to a branch or office
of such Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Swingline Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including

 

10



--------------------------------------------------------------------------------

other rights of setoff) that such Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender and the Swingline Lender agrees to
notify such Guarantor and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

SECTION 4.5 Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.

(b) Submission to Jurisdiction. Each Guarantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Fronting Bank may otherwise have to
bring any action or proceeding relating to this Guaranty or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law.

SECTION 4.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

 

11



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 4.7 No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.2), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in exercising
on the part of the Administrative Agent or any Lender, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Lender would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

SECTION 4.8 Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of each
Guarantor (and shall bind all Persons who become bound as a Guarantor under this
Guaranty), the Administrative Agent and the Lenders and their successors and
assigns; provided that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Guaranty without the prior written consent of
the Administrative Agent and the Lenders.

SECTION 4.9 Survival of Indemnities. Notwithstanding any termination of this
Guaranty, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of Section 4.3 and any other provision of this
Guaranty and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 4.10 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Guaranty are for convenience
only, and neither limit nor amplify the provisions of this Guaranty.

SECTION 4.11 Severability of Provisions. Any provision of this Guaranty or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 4.12 Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so

 

12



--------------------------------------------------------------------------------

executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

SECTION 4.13 Integration. This Guaranty comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. In the event of
any conflict between the provisions of this Guaranty and those of any other Loan
Document, the provisions of the Credit Agreement shall control; provided that
any provision of any other Loan Document which imposes additional burdens on any
Guarantor or further restricts the rights of any Guarantor or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Guaranty and shall be given full force and
effect.

SECTION 4.14 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Guaranty with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Guaranty. In the event an ambiguity or question of intent or
interpretation arises, this Guaranty shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Guaranty.

SECTION 4.15 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guaranty or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

SECTION 4.16 Releases. At such time as the Guaranteed Obligations shall have
been paid in full and the Revolving Credit Commitments have been terminated,
this Guaranty and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Guaranty under seal by their duly authorized officers, all as of the day and
year first above written.

 

[GUARANTOR], as Guarantor By:  

 

Name:  

 

Title:  

 

[Signature Pages Continue]

Guaranty Agreement

Family Dollar Stores, Inc.

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:  

 

Name:  

 

Title:  

 

Guaranty Agreement

Family Dollar Stores, Inc.

Signature Page